SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForApril 11, 2011 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO – SABESP PUBLICLY HELD COMPANY Corporate Taxpayer ID (CNPJ) 43.776.517/0001-80 ANNUAL AND EXTRAORDINARY SHAREHOLDERS’ MEETING MANAGEMENT PROPOSAL ANNUAL SHAREHOLDERS’ MEETING A. Allocation of Net Income Proposal for the allocation of the net income for 2010 to be submitted to the Shareholders’ Meeting to be held on April 28, 2011. Net income for the year R$ (-) Legal Reserve 5% R$ (-) Minimum mandatory dividends R$ (-) Additional proposed dividends R$ Retained earnings R$ 1. Net income for the year: R$1,630,447 thousand. 2. Global amount and the amount per share of dividends, including prepaid dividends and interest on equity already declared: R$455,992 thousand; VPA R$2.00 3. Percentage of the net income for the year distributed: 28%. 4. Global amount and the amount per share of dividends distributed based on the income for previous years: Not applicable. 5. Less prepaid dividends and interest on equity already declared: Not applicable. 6. Declaration of dividends or interest on equity based on profits verified in the half-yearly balance sheets or for shorter periods: 1 COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO – SABESP PUBLICLY HELD COMPANY Corporate Taxpayer ID (CNPJ) 43.776.517/0001-80 a) amount of dividends or interest on equity already declared: January to December 2010, the amount of R$455,992 thousand. b) payments will be made within no later than 60 days after the 2011 Annual Shareholders’ Meeting. 7. Comparative chart indicating the following amounts per share of each type and class: a) net income for the year and related to the previous three years; b) dividend and interest on equity distributed in the previous three years: Net income per share - R$ 4.6316 0.279 6.6176 7.1562 Dividends/interest on equity distributed per common share - R$ 1.32 1.30 1.73 2.00 8. Profit allocated to legal reserve: a) Amount set aside to the legal reserve: R$81,522 thousand. b) Calculation of the legal reserve: 5% of net income. 9. The capital stock is represented by common shares of a single type, non-par, registered and voting shares, without restrictions, at the Shareholders’ Meetings. 10. Mandatory dividend: a) The minimum mandatory dividend is twenty-five percent (25%) of the net income for the year after deductions set forth or accepted by laws, as provided for in the Company’s Bylaws. b) fully paid 2 COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO – SABESP PUBLICLY HELD COMPANY Corporate Taxpayer ID (CNPJ) 43.776.517/0001-80 c) no retained amount 11. No retention of mandatory dividends due to the Company’s financial condition. 12. No allocation of income to contingencies reserve. 13. No allocation of income to unrealized profit reserve. 14. No allocation of income to statutory reserves. 15. Profit retention provided for in the Capital Budget: R$1,092,932,078.08, plus R$56,047,535.34 deriving from adjustments to the adoption of new practices, amounting to R$ 1,148,976,613.42. 16. No allocation of income to the tax incentive reserve. 3 05/12/201104/28/2011 COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO – SABESP PUBLICLY HELD COMPANY Corporate Taxpayer ID (CNPJ) 43.776.517/0001-80 Election of members of the Board of Directors, sitting members and deputy members of the Fiscal Council and compensation Below, the information on the candidates as member of the Board of Directors and Fiscal Council, according to sub-items 12.6 to 12.10 of the Reference Form: 12.6 In relation to the administrators and members of the Fiscal Council, indicate in a chart: BOARD OF DIRECTORS Name Age Occupation Individual Taxpayer ID ( CPF) Elected position Dateof election Date of investure Term of office Other positions held at the company Elected by Controlling shareholders (Yes /No) Edson de Olivera Giriboni 58 Civil Engineer 983.613.258-91 Chairman of the Board of Directors 04/28/2011 05/12/2011 April - YE S Sidney Estanislau Beraldo 60 Biologist and Business Administrat or 400.743.408-59 Board Member 04/28/2011 05/12/2011 April - YE S Dilma Seli Pena 61 Geographist 076.215.821-20 Board Member 04/28/2011 05/12/2011 April Chief Executive Officer YE S Walter Tesch 67 Social Scientist 334.124.720-34 Board Member 04/28/2011 05/12/2011 April - YE S Alberto Goldman 73 Civil Engineer 011.110.948-53 Board Member 04/28/2011 05/12/2011 April - YE S Heraldo Gilberto de Oliveira 46 Accountant and Business Administrator 454.094.479-72 Independent Board Member 04/28/2011 05/12/2011 April - YE S Jerônimo Antunes 55 Accountant and Business Administrator 901.269.398-53 Independent Board Member 04/28/2011 05/12/2011 April - YE S Reinaldo Guerreiro 58 Economist 503.946.658-72 Board Member 04/28/2011 05/12/2011 April - YE S Andrea Sandro Calabi 65 Economist 002.107.148-91 Board Member 04/28/2011 05/12/2011 April - YE S FISCAL COUNCIL Name Age Occupation Individual Taxpayer ID ( CPF) Elected position Dateof election Date of investure Term of office Other positions held at the company Elected by Controlling shareholders (Yes /No) José Antonio Xavier 50 Economist 036.215.928-90 SittingFiscal council member 04/28/2011 05/11 /2011 April - YE
